UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-1277



In Re:   WILLIAM KENNETH YOUNG, JR.; ANITA ANGELA YOUNG,

                Debtors.

---------------------------

WILLIAM KENNETH YOUNG, JR.; ANITA ANGELA YOUNG,

                Debtors - Appellants,

           v.


ANNIE MAE YOUNG,

                Creditor - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cv-00781-WLO; BK-04-53818)


Submitted:   March 21, 2008                 Decided:   April 9, 2008


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas W. Anderson, Pilot Mountain, North Carolina, for Appellants.
Robert Edmunds Price, Jr., PRICE LAW OFFICE, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          William K. Young, Jr., and Anita A. Young appeal from the

district court’s order affirming the bankruptcy court’s order

modifying the automatic stay in the Youngs’ Chapter 13 bankruptcy

case to allow Annie Mae Young to proceed on her lawsuit filed in

state court alleging fraud and seeking rescission of real property

conveyances.   We have reviewed the record and the briefs filed by

the parties and find no reversible error.     Accordingly, we affirm

for the reasons stated by the district court.    Young v. Young, No.

1:06-cv-00781-WLO (M.D.N.C. Feb. 28, 2007).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                               - 2 -